The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-19 are canceled.  Claims 20-43 are pending.

Election/Restriction 
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 20-23, 38, drawn to a method for identifying agents that interfere with the binding between said OR5A2 receptor and musk compounds, said method comprising:  a) contacting a peptide comprising the central region of OR5A2, encompassing the transmembrane domains 2 to 7, defined by amino acid sequence SEQ ID NO: 11, or a polypeptide sequence having at least 95% amino acid identity to SEQ ID NO: 11, with the proviso that said polypeptide has a proline at position 114 of said polypeptide sequence having at least 95% amino acid identity to SEQ ID NO: 11, b) measuring a signaling activity of said peptide in the presence of said agent or sample; and c) comparing the activity measured in the presence of said agent or sample to the activity measured in a reaction in which said peptide is contacted with one or more musk compound(s) at its/their EC5o, wherein said agent or sample is identified as an agent or a sample, that modulates the activity of said peptide as defined herein when the amount of the activity measured in the presence of the agent or sample is at least 10% of the amount induced by said musk compound(s) at its/their EC5o.

Group II, claim(s) 24-36, 39-43, drawn to a method of identifying an agent or a sample comprising one or more agent(s) that interfere with the binding between said OR5A2 receptor and musk compounds, said method comprising:  a) contacting the OR5A2 polypeptide defined by the amino acid sequence of SEQ ID NO: 2 or a polypeptide sequence having at least 95% amino acid identity to SEQ ID NO: 2, with the proviso that said polypeptide has a proline at position 172 of said polypeptide sequence having at least 95% amino acid identity to SEQ ID NO: 2, with said agent or sample; b) measuring a signaling activity of said OR5A2 polypeptide in the presence of said agent or sample; and c) comparing the activity measured in the presence of said agent or sample to the activity measured in a reaction in which said OR5A2 polypeptide is contacted with one or more musk compound(s) at its/their EC50, wherein said agent or sample is identified as an agent or a sample, that modulates the activity of the OR5A2 receptor as defined herein when the amount of the activity measured in the presence of the agent or sample is at least 10% of the amount induced by said musk compound(s) at its/their EC50.

Group III, claim(s) 37, drawn to a chimeric receptor defined by SEQ ID NO: 10, comprising the transmembrane domains 2 to 7 (SEQ ID NO: 11) of the OR5A2 receptor, inserted in the back- bone of the OR2A5 receptor (SEQ ID NO: 12).

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
measuring method (elect one of the following):
label displacement, surface plasmon resonance, fluorescence resonance energy transfer, fluorescence quenching, fluorescence polarization, fluorescence or luminescence assay, assay comprising an automated fluorometric, luminescent reader (see claims 34, 36, 43);
cell (elect one of the following):
Human embryonic kidney cells (HEK293), Chinese hamster ovary cells (CHO), Monkey cells (COS), primary olfactory cells, Xenopus cells, insect cells, yeast, bacteria (see claim 41).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently, the following claim(s) are generic:  20, 24.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature linking Groups I-III appears to be that they all relate to a OR5A2 receptor.

However, Malnic et al. (2004 (PNAS 101(8):  2584-2589) teach a OR5A2 receptor (see also GenBank: DAA04706.1, which depicts the OR5A2 (or OR11-248) disclosed in Malnic et al.).

Therefore, the technical feature linking the inventions of Groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.

Accordingly, Groups I-III are not so linked by the same or corresponding special technical feature as to form a single general inventive concept.


Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The assays, methods, and cells noted above would result in materially and structurally different assays, steps, and cells; therefore, search of each assay, step, and cell would impose a serious burden because at least different search queries would be required.  Additionally, search of each invention noted above would also impose a serious burden because at least different search strategies, terms of search and/or queries in different databases would be required.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Primary Examiner, Art Unit 1656